      Case 3:16-cr-00130-MEM Document 59 Filed 06/05/20 Page 1 of 2




                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA


TREVON JACKSON,                      :
                                              3:16-CR-130
       Petitioner                    :
          v.
                                     :    (JUDGE MANNION)

D.K. WHITE, Warden,                  :

               Respondent            :


                                 ORDER
     For the reasons set forth in the Memorandum of this date, IT IS
HEREBY ORDERED THAT:

      1. Jackson’s Motions for Compassionate Release from
         Prison and Transfer to Home Confinement because of
         the COVID-19 pandemic, will be construed by the court
         as a petition for writ of habeas corpus pursuant to 28
         U.S.C. §2241, (Docs. 51, 53 & 55). The Clerk will be
         directed to open these filings as a separate civil case
         and forward to the petitioner the appropriate paperwork
         for the filing of such an action, including the payment of
         the appropriate filing fee, or presentation of an
         application to proceed in forma pauperis. The petition
         is DISMISSED WITHOUT PREJUDICE due to his
         failure to exhaust his BOP administrative remedies




                                    1
             Case 3:16-cr-00130-MEM Document 59 Filed 06/05/20 Page 2 of 2




                  under 28 C.F.R. §§542.10, et seq. The clerk is then
                  directed to close the case.


              2. To the extent that Jackson’s filings are considered as a
                  motion for compassionate release, they will be
                  considered appropriately filed in this criminal case and
                  are DISMISSED WITHOUT PREJUDICE for lack of
                  jurisdiction due to his failure to exhaust his BOP
                  administrative remedies under §3582(c)(1)(A)(i).



              3. Insofar as Jackson is challenging the decision by the
                  BOP that he is not eligible for home confinement
                  designation under the CARES Act, his petition is
                  DISMISSED      since   the       authority   to   make   this
                  determination lies with the BOP Director and not the
                  court.


              4. Jackson’s Motion for Appointment of Counsel, (Doc.
                  52), and his motion for oral argument, (Doc. 56), are
                  DENIED.


                                                s/ Malachy E. Mannion
                                                MALACHY E. MANNION
                                                United States District Judge
Dated: June 5, 2020
16-130-01-ORDER




                                               2
